Citation Nr: 0947596	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-15 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service connected posttraumatic stress 
disorder (PTSD) with depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for a right arm 
disability.

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied entitlement to service 
connection for hypertension, tinnitus, right shoulder 
disability, and right arm disability.  This matter also 
arises from a March 2007 rating decision of the same RO that 
granted service connection for PTSD with depression and 
assigned an initial disability rating of 30 percent.  A March 
2008 RO rating decision revised the initial disability rating 
to 50 percent, and the Veteran maintains an appeal for a 
higher rating.

The Veteran testified before a Board hearing in July 2009.  A 
transcript of that hearing is of record.  At the time of the 
hearing, the Veteran submitted additional evidence to the 
Board and executed a waiver of initial RO review of all new 
evidence submitted since the most recent RO readjudication of 
this appeal.  The new evidence will therefore be considered 
in this decision.  38 C.F.R. § 20.1304 (2009).

The Board observes that during the course of this appeal, the 
Veteran perfected additional appeals of entitlement to 
service connection for peptic ulcer and entitlement to 
service connection for low back disability in January 2006.  
The Veteran withdrew those appeals in a signed written 
statement dated in February 2006, prior to the issuance of 
subsequent statements of the case identifying the issues on 
appeal.  Those withdrawn issues were not certified for appeal 
and are not currently before the Board.

However, the RO also interpreted the Veteran's May 2007 VA 
Form 9 as perfecting an appeal for not only the issues of 
entitlement to service connection for tinnitus and 
hypertension, but also as perfecting an appeal for 
entitlement to service connection for a right shoulder 
disability and a right arm disability.  The Board observes 
that it is not clear that the Veteran intended the May 2007 
VA Form 9 to appeal the right arm issues.  In any event, the 
right arm issues were certified for appeal to the Board and 
were discussed at the Veteran's Board hearing (to the extent 
he expressed a desire to withdraw those appeals).  Thus, the 
Board briefly addresses the Veteran's withdrawal of those 
issues on appeal in the decision below.

The issues of entitlement to service connection for 
hypertension and for tinnitus, and the issue of entitlement 
to TDIU, are addressed in the REMAND portion of the decision 
below.  


FINDINGS OF FACT

1.  Prior to February 7, 2008, the Veteran's PTSD with 
depression is not shown to have been productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  

2.  From February 7, 2008, the Veteran's PTSD with depression 
is shown to be productive of occupational and social 
impairment with deficiencies in most areas, but is not 
productive of total occupational and social impairment.

3.  In June 2008 and at his July 2009 hearing before the 
Board, prior to the promulgation of a decision in the appeal, 
the Veteran withdrew the appeal of the issues of entitlement 
to service connection for right shoulder disability and for 
right arm disability.


CONCLUSIONS OF LAW

1.  Prior to February 7, 2008, the criteria for an initial 
rating in excess of 50 percent for PTSD with depression have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9411 (2009).

2.  From February 7, 2008, the criteria for a rating of 70 
percent (but no higher) for PTSD with depression have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2009).

3.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of entitlement to service 
connection for right shoulder disability and for right arm 
disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
appellant dated in September 2004.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).

Since the issue of entitlement to an increased initial rating 
for PTSD with depression is a downstream issue from the claim 
of service connection for that disability, additional notice 
is not required for that issue.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  It appears that the United States Court of Appeals 
for Veterans Claims has also determined that the statutory 
scheme does not require another notice letter in a case such 
as this where the Veteran was furnished proper notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

Additional notice of the five elements of a service-
connection claim also was provided in April 2008, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to the timing of the notice, the Board 
points out that the United States Court of Appeals for 
Veterans Claims (Court) held that notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, following the April 2008 notice, 
the Veteran has presented additional evidence and testimony, 
including as was presented at the July 2009 Board hearing.  
Additionally, the Veteran has had the benefit of the 
assistance of an accredited Veteran's Service Organization as 
his representative in this case; the Board believes it is 
reasonable to assume that such representation featured the 
benefit of the representative's substantial familiarity with 
the laws and regulations pertinent to the Veteran's claims.  
There has been no prejudice to the appellant and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 444 
F.3d 1328; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination except with regard to 
the first element of VCAA notice.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty 
to notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

Increased Initial Rating

The Veteran essentially contends that the rating assigned for 
his PTSD does not accurately reflect the severity of his 
disability.  Disability ratings are determined by evaluating 
the extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as 'staged 
ratings,' whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

By way of background, a rating decision dated in March 2007 
granted service connection for PTSD with depression.  That 
rating decision also assigned a 30 percent evaluation under 
Diagnostic Code 9411.  The Veteran expressed disagreement 
with that evaluation and began this appeal.  During the 
course of this appeal, a March 2008 RO rating decision 
revised the initial disability rating for PTSD with 
depression to 50 percent effective from the effective date of 
the grant of service connection.  The Veteran continues to 
seek a further increased initial rating in this appeal.

The Board observes that the service connected pathology in 
this case encompasses PTSD and depression.  This pathology 
has been rated under Diagnostic Code 9411 for PTSD, and the 
Board notes that the rating criteria for major depressive 
disorder under Diagnostic Code 9434 are identical.  Both 
Diagnostic Codes apply the same General Rating Formula for 
Mental Disorders.  38 C.F.R. § 4.130.

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for PTSD if a veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4,125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

According to the DSM-IV, GAF scores ranging from 41 to 50 are 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores ranging between 51 and 60 are indicative of moderate 
symptoms (such as flat affect and circumstantial speech, and 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  GAF scores ranging 
between 61 and 70 indicate that the individual has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.

The Board finds that a 70 percent rating effective from 
February 7, 2008, but no earlier, is reasonably shown to be 
warranted by the evidence.  The Board will first discuss the 
comparison of the most probative VA examination reports of 
record, dated in November 2006 and February 2008.  Then, the 
Board will address the rating for the period from February 
2008 before finally turning its attention to the period on 
appeal prior to February 2008.

A VA examination report dated in November 2006 is of record 
in this case.  This report discusses the Veteran's history 
informed by review of the claims file, interview of the 
Veteran, and interview of the Veteran's wife; the discussion 
of the Veteran's history is substantially consistent with 
other indications of record in pertinent respects.  At that 
time, the Veteran reported symptoms of "depression, anxiety, 
and agitation" with "inability to stand noise" and having 
nightmares about an especially traumatic episode experienced 
during his Vietnam service.  The Veteran described feeling 
"a lot of anger and guilt" and difficulty coping.  The 
Veteran reported that he "cannot stand to be around 
people," and that he "keeps to himself and becomes rather 
withdrawn."

The examiner's objective findings and mental status 
impressions included notations that the Veteran was "[n]eat, 
tidy, cooperative, talked clearly, audibly, and rationally."  
The Veteran's speech was "clear, lacked spontaneity" and 
his affect was "with some dysphoria."  The Veteran was 
"oriented to time, place, date, and person."  He "[d]enied 
suspicion."  There was "[n]o evidence of psychosis or 
thought insertion" and "[n]o bizarre thought process, 
tangential or circumstantial thinking was elicited."  The 
examiner found that "[a]ffect was inappropriate," as the 
report discussed that there was "some dysphoria."  The 
examiner found that the Veteran was "[a]ble to subtract 
serial 3s" and there was no definite clinical evidence of 
organicity."  There was "[n]o active homicidal ideation or 
suicidal ideation."  The report indicates that "[i]nsight, 
judgment, and impulse seemed to be fair."  The examiner 
noted that the Veteran's routine includes going to church 
with his family twice a week, and occasional hunting; the 
Veteran reported no fishing, he did not belong to any club, 
he did not report any use of alcohol or drugs, and described 
that he "[k]eeps to himself and has become rather 
withdrawn."  A diagnosis of PTSD was confirmed and a GAF 
score range of "50-55" was assigned.

The Board finds that the detailed and thorough evaluation of 
the Veteran's symptoms presented in November 2006 VA 
examination report presents a service-connected disability 
picture that shows significant impairment that is most 
consistent with the level of impairment contemplated by the 
currently assigned 50 percent disability rating; the criteria 
for a higher rating are not shown to be more nearly 
approximated.

A more recent VA examination report dated February 2008 is 
also of record and presents a highly thorough and probative 
professional assessment of the Veteran's symptoms associated 
with the service-connected psychiatric pathology at that 
time.  In the Board's view, the February 2008 VA examination 
report reasonably shows a disability picture of increased 
severity relative to that shown in the November 2006 VA 
examination report.

The February 2008 report shows that the Veteran described 
experiencing "flashbacks and nightmares for a long period of 
time but lately the flashbacks have been 'all the time.'"  
Reminders included smells and choppers.  The Veteran reported 
experiencing nightmares about three to four times per week, 
sometimes every night.  The Veteran described seeing Viet 
Cong attacking him, and that his nightmares concern ambushes.  
The Veteran's wife described that during nightmares, the 
Veteran has hit her and has "yanked a door."  The Veteran 
described not watching war-related news on television, as 
such news causes flashbacks.  The Veteran reported that any 
sounds, including children crying and loud noises, affect him 
and bother him.  The Veteran described being irritable at 
home "fairly often" and described having to "watch his 
back 'all the time'" when outside.  The report further 
reflects that the Veteran reported that he does not 
socialize, is uncomfortable around people, is withdrawn with 
depression, feels hopeless and helpless, and has suicidal 
ideations.  The Veteran stated that he had suicidal thoughts 
a few days prior to the examination.  He had no active 
auditory or visual hallucinations.

When interviewed regarding daily activities, the Veteran 
reported that he "mostly stays at home," "tries to take a 
walk sometimes," and "tries to take his truck and go in the 
mountains and spend some time by himself."  He reported 
doing some hunting and fishing, watching some television, and 
going to church.  The Veteran described that he was able to 
take care of himself and take care of his activities of daily 
living "like cleaning, shower, etc."

Mental status examination revealed that the Veteran "was 
seen to be pleasant but appeared quite depressed."  A 
description of the Veteran's appearance made no suggestion of 
any apparent problems with maintaining grooming, appearance, 
or hygiene.  Mood was noted to be dysthymic, affect was flat, 
eye contact was described to be fleeting.  The Veteran's 
behavior was noted to be "appropriate and normal."  Thought 
processes were noted to be "coherent and logical without any 
circumstantiality, tangentiality, looseness of associations, 
or flight of ideas."  Moreover, thought content "showed no 
delusions, no auditory or visual hallucinations, no active 
suicidal or homicidal thoughts...."  The examiner did note, 
however, that the Veteran "has had fleeting suicidal 
ideations as mentioned."  The examiner noted that the 
Veteran's own description of his mood was "five or less on a 
scale of one to ten...."

Cognition was evaluated as showing "problems with 
concentration."  Specifically, the Veteran "was able to 
tell me the day of the week but thought the date was the 
ninth instead of the seventh."  The examiner also noted that 
the Veteran was "able to do serial sevens from 100 only once 
correctly" and "[w]hen asked to say the days of the week 
backwards starting Sunday, the veteran was not able to do 
correctly due to problems with concentration."  The examiner 
found that "[o]therwise, the veteran showed fairly intact[ ] 
memory, insight, and judgment."  The examiner did observe 
that the Veteran described "at home he has problems with 
memory.  He forgets things easily."

The February 2008 VA examiner found that the Veteran was 
"competent for VA benefit purposes."  The diagnosis of 
"Post-traumatic stress disorder, major depressive disorder 
without psychotic features" was confirmed.  A GAF for PTSD 
was estimated to be "55 to 60" while the GAF for major 
depression was estimated to be "50 to 55."  The examiner 
opined that the Veteran "seems to suffer from the post-
traumatic stress disorder symptoms as mentioned" including 
continuing "[f]lashbacks, nightmares, avoidance behavior, 
hyperarousal type of behavior, anxiety, and panic attack type 
symptoms ...."  The examiner discussed that the Veteran 
reports waking up at night "with shortness of breath, 
palpitations, anxiety, and nervousness."  The report notes 
that the Veteran is prescribed medication for mood and 
anxiety problems.  Additionally, the examiner opined that the 
Veteran does suffer from symptoms of "major depressive 
disorder" but that this "is not associated with any 
psychotic features...."  The symptoms of depression were 
discussed to include "hopeless, helpless feeling, depressed 
mood, being withdrawn, and having suicidal ideations."

The Board observes that the February 2008 VA examination 
report presents a thorough, competent, and probative 
detailing of the Veteran's pertinent symptoms informed by 
direct interview and evaluation of the Veteran; the report 
reflects that the examiner accepted the Veteran's credible 
account of his own symptomatology and history.  The February 
2008 VA examination report depicts increased disability 
associated with the service-connected psychiatric pathology.  
The VA examination reports show that in November 2006 the 
examiner found there was no suicidal ideation, but in 
February 2008 the Veteran had recently had thoughts of 
suicide and recurrent, albeit fleeting, suicidal ideation.  
In November 2006, the Veteran was able to subtract serial 3s 
with no suggestion of deficits in concentration or memory.  
In February 2008, the Veteran was noted to have some 
concentration and memory impairment: forgetting things during 
his home life, being unable to recite the days of the week 
backwards, showing abnormal limitation in ability to perform 
subtraction of serial sevens, and being noted to be unable to 
correctly identify the current date.  The February 2008 
report also appears to reflect a broad social withdrawal on 
the part of the Veteran associated with nearly constant 
depression impacting his ability to function; the February 
2008 report indicates that the Veteran was observed to have 
an abnormally flat affect and observable signs of depression.

The Board finds that the VA examination reports discussed 
above are highly probative evidence, presenting pertinent 
expert clinical findings and evaluation from psychiatrists 
following direct interview and inspection of the Veteran.  
The Board finds that the November 2006 VA examination report 
presents a disability picture most nearly consistent with the 
level of severity contemplated by the criteria for a 50 
percent disability rating.  The Board finds, resolving doubt 
in favor of the Veteran, that the February 2008 VA 
examination report reasonably shows an increased severity of 
psychiatric symptomatology reasonably approximating the 
criteria for a 70 percent rating.

The Board additionally notes that a June 2009 'Vet Center' 
report from a licensed clinical social worker supplements the 
record with evidence reasonably consistent with the 
assignment of a 70 percent disability rating.  The June 2009 
'Vet Center' report indicates that the Veteran at that time 
"describes a life of isolation, avoidance, paranoia, 
mistrust, suspiciousness, and poor memory and 
concentration."  The Veteran reported "both suicidal and 
homicidal ideation without current intent."  He described 
"a severe obsession with the security of his house and 
property" involving obsessional rituals such as the 
performance of 2 or 3 security checks per night.  The Veteran 
described "at least 3 to 5" panic attacks weekly; the panic 
attacks are here described to involve "depersonalization" 
and "derealization."  
The report also refers to "great difficulty in adapting to 
stressful situations and in understanding complex commands."  
The Veteran described that "he gets so depressed that he 
occasionally goes a day or more without eating."  
Additionally, "[h]is mood and affect is depressed to the 
point that he often finds it hard to get out of bed, get 
started on the day." Intense daily flashbacks were reported 
along with nightmares every night.  The report indicates that 
the Veteran's speech is "circumstantial and stereotypical" 
and his "affective experience and displays are predominately 
blunted, and his mood is often anxious and depressed."  The 
author characterized the Veteran's hyperarousal symptoms as 
"severe."  The author considered the Veteran to be "no 
longer able to work" due in part to PTSD and found the 
Veteran to be "in the top 10% of the PTSD severity scale" 
based upon the author's experience of seeing approximately 
100 veterans per week in therapy.

The Board finds that this June 2009 'Vet Center' treatment 
report, the most recent significant clinical evidence of 
record, indicates and explains PTSD symptomatology most 
nearly consistent with the severity contemplated by the 
criteria for a 70 percent disability rating.  The June 2009 
'Vet Center' report also describes disability of greater 
severity, and with more pertinent detail, than other evidence 
of record prior to the February 2008 VA examination report.  
The June 2009 'Vet Center' report specifically describes the 
Veteran's "deteriorating mental state" during the "on-
going global war on terrorism."  The substantial impairment 
detailed in this report reasonably portrays the level of 
severity contemplated by a 70 percent disability rating, 
including the symptoms of obsessional rituals interfering 
with routine activities, frequent panic attacks involving 
derealization and depersonalization, substantial depression 
impairing basic activities and personal hygiene, suicidal or 
homicidal ideation, interference with speech patterns, and 
difficulty adapting to stressful circumstances.

A May 2008 'Vet Center' report is also generally consistent 
with the information discussed above.  This report does 
indicate a "marked increase in nightmares" and "several" 
perimeter checks of his home per night.  The report 
reiterates that the Veteran is unemployable due to PTSD 
symptoms, and a GAF score of 40 was assigned.

The Board finds that no rating in excess of 70 percent is 
warranted for the period from February 2008.  In this regard, 
the Board notes that the evidence does not indicate total 
occupational and social impairment and does not indicate any 
gross impairment in thought process or communication; it does 
not show persistent delusions or hallucinations, does not 
show grossly inappropriate behavior, does not show that the 
Veteran is a persistent danger of hurting himself or others, 
and does not show the level of dysfunction consistent with 
memory loss for names of close relatives or his own personal 
information.  Therefore, the criteria for the next higher 
rating of 100 percent are not met.

Having found that the criteria for a 70 percent disability 
rating, but no higher, is warranted for the Veteran's service 
connected psychiatric pathology for the period from February 
7, 2008 (the date of the February 2008 VA examination), the 
Board now turns its attention to the appeal for a rating in 
excess of 50 percent prior to February 7, 2008.

The Board finds that prior to February 2008, the evidence 
does not show symptoms most nearly approximating the criteria 
for any rating in excess of 50 percent.  Although there is 
evidence of various significant symptoms manifesting at times 
prior to February 2008, the preponderance of the evidence is 
against a finding that the Veteran's service connected 
psychiatric pathology most nearly met the criteria for a 
rating in excess of 50 percent for any identifiable period 
prior to February 2008.

The Board finds that the evidence of record prior to February 
2008 shows symptomatology most consistent with the assigned 
50 percent disability rating and not with the criteria for 
any rating in excess of 50 percent.  The Board emphasizes 
that a 50 percent disability rating contemplates very serious 
psychiatric symptoms resulting in occupational and social 
impairment, including: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board has considered the serious symptoms indicated in the 
evidence prior to February 2008, and finds that the 
disability picture most nearly approximates the level of 
disability contemplated by the currently assigned 50 percent 
disability rating for this period.

As already discussed above, the November 2006 VA examination 
report presents thorough expert psychiatric clinical findings 
concerning the Veteran's disability at that time.  The report 
is highly probative, and the disability picture presented in 
that report does not most nearly approximate the criteria for 
a 70 percent disability rating.  The report does not show 
occupational and social impairment with deficiencies in most 
areas.  It does not indicate deficiencies in judgment or 
thinking, it does not show obsessional rituals interfering 
with routine activities, does not show severely disrupted 
thought processes or speech (illogical, obscure, or 
irrelevant), it does not show near-continuous panic or 
depression affective the ability to function, it does not 
show neglect of personal appearance or hygiene, it does not 
demonstrate severe difficulties in adapting nor does it 
demonstrate an inability to establish and maintain effective 
relationships.

The Board finds that the November 2006 VA examination report, 
squarely focused upon evaluating the disability at issue with 
a thorough expert psychiatric evaluation, is the most 
probative evidence prior to February 2008.  The Board has 
additionally given proper consideration to the other evidence 
of record from this period.

A September 2005 psychiatric evaluation report from the West 
Virginia Disability Determination service is also of record 
and presents potentially pertinent evidence.  The Veteran 
reported that his PTSD and depression interfered with his 
ability to work because he "couldn't handle the stress."  
He described experiencing nervousness, excessive worry, 
recurring nightmares about Vietnam experiences, and 
flashbacks.  The Veteran explained he had stopped hunting due 
to the flashbacks.  The Veteran discussed having difficulty 
"expressing loving feelings toward others" and feeling his 
symptoms and behavior made matters difficult for his wife.  
The Veteran described himself as depressed, irritable, easily 
upset, and preferring to be left alone.  Furthermore, he 
described having trouble concentrating, having lost interest 
in pleasurable activities, having recurring crying spells, 
being restless and easily aggravated, and having sleep 
disturbance including with violent nightmares.

The September 2005 report shows that the examiner reviewed 
the Veteran's clinical summary from the 'Vet Center' and 
noted that the Veteran "continues to present with chronic 
and severe PTSD symptoms and that he also exhibits 
occupational and social impairment with deficiency in most 
areas such as work and family relations."  A March 2005 GAF 
range of "45 to 49" was cited from the Vet Center records.  
The September 2005 psychological examiner noted that the 
Veteran described "fleeting thoughts of suicide with no 
active plans," although the Veteran described having come 
close to suicide in the distant past.

The September 2005 psychological examiner examined and 
assessed the Veteran's immediate memory, finding it to be 
"within normal limits."  Recent memory was "[m]arkedly 
deficient, as [he] recalled zero of four words after a 30-
minute delay."  Remote memory was within normal limits.  
Concentration was "[m]oderately deficient."  Persistence 
was "[w]ithin normal limits."  Pace was "[m]ildly slow."  
Social functioning was evaluated to be "[m]oderately 
deficient ....  He was distant, had infrequent eye contact, and 
displayed no sense of humor."  The report notes that the 
Veteran indicated having no hobbies, a loss of interest in 
hunting, not visiting with friends or neighbors, infrequently 
visiting his mother, attending church twice per week, having 
some family conflict, a history of some marital conflict, and 
an absence of any desire to participate in social activities 
except going to church."  The Veteran's description of his 
daily activities included indications that he was able to 
participate in chores and "is able to shower, bathe, dress 
himself."

The September 2005 psychological examiner confirmed diagnoses 
of PTSD and major depressive disorder, characterizing the 
pathology as recurrent and severe but "without psychotic 
features."  The examiner found that the PTSD symptoms "have 
been severe enough to affect his social and occupational 
functioning."  Hypervigilence and exaggerating startle 
response were also highlighted from the Veteran's self-
report.  Avoidance of war topics, feelings of detachment, 
avoidance of drama were also highlighted in the examiner's 
discussion of the PTSD diagnosis.  With regard to depression, 
the examiner further noted that the Veteran "exhibited 
depressed and irritable mood, flat affect, mildly slow pace, 
moderately retarded psychomotor behavior" and that the 
Veteran reported "chronic feelings of sadness with suicidal 
ideation and sleep disturbance."  The prognosis was 
determined to be poor, however the Veteran was determined to 
be capable of managing his finances.

The Board has also considered private evaluation reports in 
the claims file from 'Vet Center.'  A September 2004 report 
from 'Vet Center' was prepared by a licensed social worker.  
This report indicates that the Veteran was experiencing 
anxiety, depression, intense flashbacks, intrusive thoughts 
of experiences in Vietnam, insomnia, nightmares, bad dreams, 
hypervigilance, and impaired impulse control.  Significant 
anhedonia was noted.  The Veteran described isolation, 
avoidance, paranoia, guilt, mistrust, suspiciousness, and 
poor memory and concentration.  The Veteran reported panic 
attacks three to four times per week.  The Veteran 
additionally reported anger outbursts, flashbacks (three to 
four times weekly), nightmares, and habitual 'perimeter 
checks.'  The report's author characterized the described 
symptoms as "severe."

The September 2004 report further indicates that the Veteran 
"has difficulty maintaining effective social 
relationships," "has no friends and rarely participates in 
family activities," and has no hobbies.  The Veteran was 
noted to have "suicidal and homicidal ideation without 
current plan or intent."  The Veteran's speech was noted to 
be "retarded in pace, but coherent."  The Veteran's 
affective experience and display were noted to be 
"predominately guarded, and his mood is anxious and 
depressed."  Additionally, there was observed occasional 
"psychomotor activity for anxiety."  Hyperarousal symptoms 
were characterized as "severe," including "insomnia, 
irritability, concentration, memory problems, and 
hypervigilance...."

The September 2004 report notes diagnoses of PTSD, 
generalized anxiety disorder, and major depression.  The 
report described that there was "impairment in both the 
social and vocational arenas."  The diagnostic note referred 
to PTSD symptoms of "re-experience, avoidance, irritability, 
numbing, and hyperarousal" and additional symptoms of 
"depressed and anxious mood, paranoia, panic attacks, guilt, 
suicidal and homicidal ideation, severe social isolation and 
avoidance, and mistrust."  The Veteran was described to be 
"unable to work" and "in the top 5% of the PTSD severity 
scale" in the author's experience.

A March 2005 'Vet Center' report authored by the same 
licensed social worker is also of record.  This report 
presents a "clinical updated" said to be "offered in order 
to assist [the Veteran] in his claim for service connected 
disability ...."  The report describes that the Veteran 
"exhibits occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood due to such symptoms as anxiety, 
circumstantial speech, dissociation, panic attacks 5-6 times 
weekly, paranoia, mistrust, poor memory, poor 
concentration."  Additionally, "chronic major depression 
with intermittent explosive rage that affects his ability to 
function independently, appropriately, and effectively."  
Anxiety and panic was said to "manifest much psycho-somatic 
features."  The Veteran "continues to report great 
difficulty in adapting to stressful circumstances that result 
in behaviors of avoidance, isolation, and irritability that 
manifests as explosive rage ...."  The report indicates that 
the Veteran has been "unable to establish and maintain 
effective relationships."  The report cites that the Veteran 
has "few friends and no hobbies" and indicates that he "is 
not able to work."  The PTSD is characterized as "chronic 
and severe."  A GAF score range of "45-49" is indicated, 
with a comment that "his functioning has grown increasingly 
worse."

An August 2005 'Vet Center' report, again authored by the 
same licensed social worker, is also of record.  This report 
generally reiterates the details discussed in the 'Vet 
Center' reports discussed above.  In comparison to the March 
2005 report, the August 2005 report additionally indicates 
"suicidal and homicidal ideation," "stereotyped speech," 
frequency of panic attacks up to "1-2x daily," and 
"restricted affect."  The August 2005 report indicates that 
the Veteran "has no friends, participates in no hobbies, and 
relies heavily on his wife for support.  He trusts no one.  
He is not a candidate for future employment."  The author 
noted that "his impulsive explosive rage ... is considered by 
this clinician as potentially dangerous...."  

A February 2006 'Vet Center' report from the same author 
again generally reiterates the details in the earlier reports 
discussed above.  The February 2006 report, in comparison to 
the previous report, indicates panic attacks "2-4x weekly" 
and "narrow affect."  The report indicates that the Veteran 
was "recently disabled through Social Security" and "is 
not a candidate for future employment."  A GAF score of 40 
was assigned, and the reports comments that "his functioning 
has grown increasingly worse."

A May 2007 'Vet Center' report is also from the same author 
and is generally consistent with the 'Vet Center' reports 
discussed above.  This report indicates "fleeting suicidal 
and homicidal ideation (without current or active plan or 
intent), "daily panic attacks," "fragmented sleep pattern 
with a marked increase in nightmares," and "is not a 
candidate for future employment."  A GAF score of 40 was 
assigned in connection with the PTSD diagnosis, and the PTSD 
was characterized as "chronic and severe."

VA treatment reports of record have also been reviewed in 
this case.  In a July 2004 VA treatment report, a nurse 
practitioner notes a positive depression screen.  The Veteran 
reported a long history of feeling depressed and feelings of 
helplessness and hopelessness.  He "denies any problems with 
memory or concentration."  The Veteran described diminished 
appetite, fragmented sleeping, nightmares once per week, 
occasional flashbacks.  He denied feeling anxious, denied 
hallucinations, and denied suicidal or homicidal ideation.  
At that time, the Veteran was a pastor at a church.  Mental 
status examination notes included that the Veteran was 
"alert and oriented to all parameters," with "depressed" 
mood, and "restricted" affect.  The Veteran's speech was 
"clear, concise, goal oriented."  The Veteran should "good 
hygiene" and his "[t]hought content does not appear 
psychotic or dangerous."  The "[s]ensorium appears clear," 
"[i]nsight and judgment in the illness is good," "[f]und 
of information is good," "intellect appears above 
average," "[i]mmediate, recent, and remote memory appears 
intact."

A September 2004 VA treatment report from the same nurse 
practitioner notes the Veteran's description of sleeping 
problems, mood problems, "occasional nightmares and 
flashbacks," and poor appetite.  The Veteran denied 
hallucinations, mood swings, or any suicidal or homicidal 
ideation.  Objective observations during the consultation 
included "mildly depressed" mood and affect "a bit 
restricted."  Speech was noted to be "clear, concise, and 
goal oriented."  Additionally, "[t]hought content does not 
appear psychotic or dangerous."  Finally, "[i]mmediate, 
recent, and remote memory appears intact."  A GAF score of 
50 was assigned.

A November 2004 VA treatment report from the same nurse 
practitioner notes that the Veteran reported improvement with 
his anxiety and sleep disturbance with medication, but 
desired to change medications due to side effects.  He 
reported "occasional nightmares."  He denied hallucinations 
and denied suicidal or homicidal ideation.  The report 
evaluates the Veteran as "alert and oriented to all 
parameters."  Good hygiene was noted.  Mood was "mild 
depressed."  Affect was evaluated as showing "full range 
and appropriate."  Speech was "clear, concise, and goal 
oriented."  Thought content "does not appear psychotic or 
dangerous."  The report notes that "[s]ensorium appears 
clear" and "[f]und of information is good."  Finally, 
"[i]mmediate, recent, and remote memory appears intact."

A May 2005 VA treatment report shows that the Veteran denied 
being suicidal or homicidal.  The report noted the Veteran to 
be "alert and oriented to all parameters," mood was 
"somewhat depressed," affect range was "narrow."  Speech 
was "clear," "relevant," "goal directed," and "somewhat 
impoverished."  The report notes "no hallucinations or 
delusions," and the Veteran was nonsuicidal and 
nonhomicidal.

An October 2005 VA treatment report shows that the Veteran 
was observed to be "alert and oriented," "anxious," and 
"a bit guarded."  His affect was "narrow."  His speech was 
"relevant, goal directed, a bit impoverished."  The report 
notes "[n]o hallucinations or delusions."  The Veteran was 
evaluated to be not suicidal or homicidal."  The report 
indicates that the Veteran maintained "good eye contact," 
but "does show some difficulty with his concentration and 
attention span."  A GAF score of 47 was assigned.

The Board has reviewed the Veteran's records obtained from 
the Social Security Administration (SSA) and notes that this 
set contains duplicates of some of the pertinent evidence 
discussed above.  A March 2005 function report form filled 
out by the Veteran described essentially the same symptoms 
and limitations that are otherwise reflected in the evidence 
discussed above.

The Board has given careful consideration to the substantial 
quantity of pertinent evidence in this case for the period 
prior to February 2008.  The Board observes that the evidence 
clearly shows that the Veteran suffered from significant 
impairment during the period, with some inconsistencies in 
the severity of certain manifestations of his psychiatric 
pathology between the various reports.  The Board also notes 
that periods of suicidal ideation were noted and that there 
was some suggestion of obsessional rituals in some reports.  
However, the Board finds that the evidence shows a disability 
picture most consistent with a 50 percent disability rating 
at each time addressed by evidence prior to February 2008.  
The Board notes that a 50 percent disability rating 
contemplates substantial disability, including occupational 
and social impairment due to such pertinent symptoms as 
flattened affect, impaired speech (circumstantial, 
circumlocutory, or stereotyped), more than weekly panic 
attacks, difficulty understanding complex commands, 
significant memory impairment, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining relationships.  
The Board notes that the serious disability picture presented 
by the September 2005 West Virginia Disability Determination 
report is also generally consistent with a 50 percent 
disability rating.

The Board finds that the evidence does not show a disability 
picture more nearly meeting the criteria for a rating in 
excess of 70 percent during any identifiable period prior to 
February 2008.  The evidence does not show that the Veteran's 
speech was ever so impaired as to be illogical, obscure, or 
irrelevant.  The evidence does not show that the Veteran was 
impaired with regard to his ability to maintain personal 
hygiene.  The evidence does not show that the Veteran was 
entirely unable to maintain an effective relationship, 
despite his documented difficulties in this regard.  The 
Board acknowledges that some of the 'Vet Center' reports 
adopt the phrasing from the rating criteria in stating that 
the Veteran's symptoms affected 'his ability to function 
independently, appropriately and effectively."  However, 
unlike the February 2008 VA examination report, the earlier 
'Vet Center' reports using this phrasing did not describe a 
basis for the finding with any clinical psychiatric testing 
or otherwise detail such interference with appropriate or 
effective independent function consistent with the level of 
impairment contemplated by a 70 percent disability rating.  
The Board notes that it has resolved reasonable doubt in the 
Veteran's favor in assigning a 70 percent rating from 
February 2008 based upon the additional and more thoroughly 
described impairment shown from that date onward; the mere 
adoption of phrasing from the rating criteria in earlier 
reports is not sufficient to establish entitlement to a 70 
percent rating at an earlier time.

Neither do the 'Vet Center' reports' other adoptions of 
certain phrases from the rating criteria establish that those 
criteria were met at those times.  Without adequate 
discussion of supportive detail or bases, these adoptions of 
phrases from the rating criteria are of limited persuasive 
value prior to the February 2008 VA examination report with 
substantial objective psychiatric clinical findings.  Indeed, 
the June 2009 'Vet Center' report is the most thorough 
amongst the 'Vet Center' reports; the June 2009 report offers 
explanation and new details of symptom manifestations 
supporting a finding that key elements of the criteria were 
met by the Veteran's deteriorating mental health at that 
time.

Likewise, the GAF scores assigned in reports of record in 
this case do not meet any applicable rating criteria without 
findings and discussion consistent with the severity of 
disability contemplated by such criteria.  While important in 
assessing the level of impairment caused by psychiatric 
illness, the GAF score is not dispositive of the level of 
impairment cause by such illness.  Rather, it is considered 
in light of all of the evidence of record.  See Brambley v. 
Principi, 17 Vet. App. 20, 26 (2003).

Although the symptoms described presented a complex 
disability picture, the Board finds that the shown chronic 
disability picture prior to February 2008 was most consistent 
with a 50 percent disability rating, which contemplates 
substantial disability consistent with the serious symptoms 
shown.

The Board finds that the detailed and thorough VA examination 
reports authored by a psychiatrist/neurologist (2008 report) 
and a psychiatrist (2006 report) are more probative than the 
substantially less detailed and less thorough 'Vet Center' 
reports authored by licensed clinical social workers.  The 
November 2006 and February 2008 VA psychiatric examination 
reports are the most probative items of evidence in this 
case.  The November 2006 report weighs against assigning a 
rating in excess of 50 percent prior to the February 2008 VA 
examination report, which itself is the earliest evidence 
persuasively supporting a rating of 70 percent.  

The preponderance of the probative weight of the evidence is 
against assignment of any rating in excess of 50 percent for 
the Veteran's service connected psychiatric disability prior 
to February 2008.

In sum, the Board has found that a 70 percent disability 
rating for PTSD with depression is warranted from February 7, 
2008 (the date of the February 2008 VA examination report).  
This rating is assigned as a result of resolving reasonable 
doubt in favor of the Veteran.  The preponderance of the 
probative evidence is against any other increase of 
disability ratings in this case.  As the preponderance of the 
evidence weighs against the claim to this extent, the 
benefit-of- the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).

The Board has reviewed the entirety of the evidence in the 
claims file.  Beyond what is discussed above, none of the 
other evidence of record probatively contradicts the findings 
discussed above that are supported by the most probative 
pertinent objective evidence, nor does any competent evidence 
otherwise show that any higher rating is warranted.  The 
Board acknowledges the lay testimony of the Veteran with 
regard to his experienced symptomatology, and has carefully 
considered this evidence with his contentions.  The Veteran 
testified at a Board hearing in July 2009.  The Veteran's 
testimony is competent to describe his symptom experience.  
Lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

However, the Board finds that the most probative evidence of 
record, featuring objective competent medical findings, 
weighs significantly against finding entitlement to any 
further increased ratings in this case.  Additionally, the 
Board's analysis in this case relies upon evidence of record 
that reflects the Veteran's contemporaneous statements to 
clinicians and examiners at various times during the period 
on appeal; the Board has arrived at its conclusions in this 
case after weighing the Veteran's statements together with 
the most probative professional assessments of his 
disability, which themselves contemplate the Veteran's 
described symptomatology.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).

In this instance, the Veteran's psychiatric symptoms are 
clearly accounted for in the rating criteria discussed in 
detail above.  As such, the Board finds that the diagnostic 
codes applied in evaluating the Veteran's service-connected 
PTSD with depression adequately describe the disability 
levels and symptomatology during the periods on appeal and, 
therefore, referral for extraschedular rating is not 
warranted.

Dismissal of Claims Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

Regarding the issues of entitlement to service connection for 
right shoulder disability and for right arm disability, the 
RO determined that the Veteran perfected an appeal to the 
Board including these issues.  Subsequently, the Veteran 
withdrew his appeal of these issues in a June 2008 statement, 
and confirmed the withdrawals during his July 2009 Board 
hearing.  Thus, there remain no allegations of errors of fact 
or law for appellate consideration with respect to these 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal on these issues, and the issues of 
entitlement to service connection for a right shoulder and a 
right arm disability are dismissed.


ORDER

An initial rating in excess of 50 percent for PTSD with 
depression prior to February 7, 2008 is denied.

Subject to the provisions governing the award of monetary 
benefits, an initial rating for PTSD of 70 percent (but no 
higher) from February 7, 2008, is granted.

The claim of service connection for a right shoulder 
disability has been properly withdrawn from this appeal by 
the Veteran and this issue is dismissed.

The claim of service connection for a right arm disability 
has been properly withdrawn from this appeal by the Veteran 
and this issue is dismissed.

REMAND

Service Connection for Hypertension

Preliminary review of the record with respect to the claim 
for service connection for hypertension discloses a need for 
further development prior to final appellate review.  In this 
regard, at the Veteran's July 2009 Board hearing, the 
Veteran's representative made a reasonable allegation that 
the Veteran's hypertension is secondary to his service-
connected PTSD.  However, the record does not contain any 
medical opinion addressing whether the hypertension has been 
caused or aggravated by the PTSD.  Accordingly, the Board 
finds that a remand is necessary so such an examination can 
be provided.  On remand, the RO should update the record with 
any more recent medical records pertaining to treatment for 
PTSD and hypertension.

Service connection for Tinnitus

A preliminary review of the record with respect to the claim 
of entitlement to service connection for tinnitus discloses a 
need for further development prior to final appellate review.  
In this regard, the Board is of the opinion that the record 
contains insufficient medical evidence to decide the claim, 
and as such, the Veteran should be afforded a VA examination.

The Veteran contends that he currently suffers from tinnitus 
which had its onset in service.  The Veteran testified at his 
July 2009 Board hearing that he has experienced ringing in 
the ears recurrently since being near explosions and rocket 
attacks during service in Vietnam.

The Veteran's service treatment records are devoid of any 
treatment for acoustic trauma or complaints of tinnitus.  
However, the Board observes that the Veteran has been granted 
service connection for PTSD on the basis of the RO's 
acceptance of claimed stressor events involving witnessing at 
least one significant rocket attack and/or major explosion 
during his service in Vietnam.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with a veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.

In this case, the Veteran's testimony is competent to 
indicate that he experiences recurrent ringing in his ears to 
satisfy the first element.  The already-accomplished 
establishment of service connection for PTSD on the basis of 
witnessing at least one explosion or rocket attack in Vietnam 
tends to establish that the Veteran experienced at least one 
substantial acoustic trauma during service consistent with 
his contentions; this reasonably meets the second element.

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence 'indicates' that there 'may' be a nexus between 
the current disability or symptoms and the appellant's 
service.  The types of evidence that 'indicate' that a 
current disability 'may be associated' with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Again, the appellant here has presented credible testimony of 
noise exposure during service and stated that he has had 
recurrent ringing in his ears since that time.  For these 
reasons, it is determined that the evidence at least suggests 
that current tinnitus may be related to his military service, 
satisfying the low threshold of McLendon.

Based upon the evidence of record, the Board finds 
insufficient medical evidence upon which to render a decision 
on the Veteran's claim of service connection for tinnitus.  
Thus, the claim must be remanded for a VA examination to be 
scheduled and an opinion to be rendered as to the likelihood 
that the Veteran's currently claimed tinnitus had its onset 
in service.

TDIU

With regard to a TDIU, the Board observes that the RO has not 
developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by the Veteran or reasonably raised by the record, is 
not a separate 'claim' for benefits, but rather, can be part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  In other words, if the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
Id.

In the present case, during the course of his increased 
rating claim on appeal, the Veteran has reasonably contended 
that he is unemployable due to the service-connected 
disability at issue.  In this regard, the Board notes that 
the Veteran's July 2009 Board hearing testimony included a 
discussion in which the Veteran's representative contended 
that the Veteran was "no long[er] able to work" and the 
Veteran described that he ceased working due to a back injury 
and "also because of my PTSD."  The evidence of record 
otherwise raises the issue of TDIU in that several of the 
pertinent clinical reports concerning the Veteran's PTSD from 
the 'Vet Center,' including but not limited to the most 
recent June 2009 report, indicate that the Veteran "is no 
longer able to work, and a contributing factor has been his 
PTSD."  Other such clinical reports, including from May 
2008, indicate that the Veteran "is not a candidate for 
future employment" and describes that specific symptoms of 
PTSD affect the Veteran's capacity for employment.  The May 
2008 'Vet Center' report asserts that "[h]is medications 
alone impair his concentration and focus, abilities required 
for any type of gainful employment."

Therefore, the Board finds the record has reasonably raised 
the issue of entitlement to a TDIU as an element of the 
increased rating claim on appeal.  Since entitlement to a 
TDIU is part of the Veteran's increased rating claim, the 
proper remedy here is for the Board to remand, rather than 
refer, the TDIU issue to the agency of original jurisdiction 
for proper development and adjudication.

Therefore, in order to give the Veteran every consideration 
with respect to these issues, it is the Board's opinion that 
further development of the case is necessary.  This case is 
being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required. Accordingly, the 
case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination to determine whether any 
current hypertension is causally or 
etiologically related to his PTSD (or 
directly related to active service).  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination, 
the examiner is requested offer an opinion 
as to whether the Veteran's PTSD caused 
any current hypertension, and if not, 
whether the PTSD has chronically worsened 
or has permanently increased the severity 
of any current hypertension.

If the examiner finds that any current 
hypertension is not casually or 
etiologically related to PTSD, the 
examiner is requested to offer an opinion 
as to whether any current hypertension is 
causally or etiologically related to the 
Veteran's period of active service.  This 
opinion should include discussion of any 
pertinent in-service and post-service 
medical records in the claims file, 
including documented blood pressure 
readings from military service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important 'that each disability be viewed 
in relation to its history[,]' 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination. 

2.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of any current tinnitus. Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, and following this 
review and the examination offer comment 
and an opinion as to whether any currently 
diagnosed tinnitus is causally or 
etiologically related to service.  In 
doing so, the examiner should consider the 
noise the Appellant reports he was exposed 
to during service, as well as any 
pertinent post-service noise exposure 
(such as occupational noise exposure).

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important 'that each disability be viewed 
in relation to its history[,]' 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the appellant's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

3.  After completion of any necessary 
notice, assistance, and other development 
which may be deemed necessary, the RO 
should adjudicate the Veteran's claim of 
entitlement to TDIU.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If any benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


